Citation Nr: 1600027	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

2.  Entitlement to a total disability rating due to individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:      Arizona Veteran's Service Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An April 2010 rating decision, effectuating an April 2010 decision of the Board, granted service connection for fibromyalgia and assigned an initial 40 percent evaluation.  A May 2015 rating decision denied the Veteran's claim of entitlement to a TDIU.

The Veteran presented testimony before the undersigned in a December 2012 videoconference hearing, and a transcript of this hearing has been associated with the record.

The issue of clear and unmistakable error (CUE) in a February 23, 1981, rating decision was raised by the record in April 2013, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran's representative filed a petition claiming CUE in a February 23, 1981, rating decision that denied service connection for a back disability.  The Board notes incidentally that this representative has limited the scope of representation solely to the issue of CUE; the Veteran is unrepresented as to the issues addressed in this remand.  

The RO has not yet adjudicated this claim, and it is required to adjudicate the claim of CUE in the February 23, 1981, rating decision in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) (holding that when attacking a prior RO decision, each CUE theory must be presented to and adjudicated by the RO in the first instance).

The outstanding claim of CUE that the Board has referred potentially has a direct impact on the Veteran's claim of entitlement for an increased rating for fibromyalgia.  Thus, the Board must remand the Veteran's claim for an increased rating pending adjudication of the referred claim of CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

With respect to the Veteran's claim of entitlement to a TDIU, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or her representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in March 2015, the RO denied the Veteran's claim of entitlement to a TDIU.  Later in March 2015, the Veteran filed a notice of disagreement as to this denial.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As with the claim for an increased rating for fibromyalgia, adjudication of the claim of entitlement to a TDIU should be completed after the referred claim of CUE has been addressed.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim of CUE in the February 23, 1981, rating decision.  If the benefit being sought is denied, provide the Veteran and her representative with appropriate notice of her appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

2.  Then, adjudicate the claim of entitlement to a TDIU.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which  she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  This matter should be returned to the Board only if an appeal is perfected.

3.  Then, following the completion of the above remand directives, readjudicate the claim of entitlement to a disability rating in excess of 40 percent for fibromyalgia.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






